Electronically Filed
                                                           Supreme Court
                                                           SCWC-12-0000858
                                                           24-JUN-2014
                                                           11:08 AM



                            SCWC-12-0000858


           IN THE SUPREME COURT OF THE STATE OF HAWAI'I



                           STATE OF HAWAI'I,

                    Respondent/Plaintiff-Appellee,


                                  vs.


                             YONG SHIK WON,

                    Petitioner/Defendant-Appellant.



          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

             (CAAP-12-0000858; CASE NO. 1DTA-11-01903)


         ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI

(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)


           Petitioner/Defendant-Appellant’s Application for Writ


of Certiorari, filed on May 15, 2014, is hereby accepted and will


be scheduled for oral argument.     The parties will be notified by


the appellate clerk regarding scheduling.


           DATED:    Honolulu, Hawai'i, June 24, 2014. 


Jonathan Burge                     /s/ Mark E. Recktenwald

for petitioner

                                   /s/ Paula A. Nakayama

Brian R. Vincent

for respondent                     /s/ Sabrina S. McKenna 


                                   /s/ Richard W. Pollack


                                   /s/ Michael D. Wilson